Citation Nr: 1816165	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-24 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for a dental disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from January 1978 to December 1980 and from April 1981 to February 1983.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied compensation under the provisions of 38 U.S.C. § 1151 for a dental condition.

The Veteran testified before the undersigned Veterans Law Judge at an August 2016 videoconference hearing at the RO.  A transcript of the hearing is associated with his file.

In February 2017, the Board remanded this matter for further development.


FINDING OF FACT

The Veteran does not have any additional dental symptoms recognized as a disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for a dental disability are not met.  38 U.S.C. §§ 1151, 5107(b) (2012); 38 C.F.R. § 3.361, 4.150 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in April 2011, the RO notified the Veteran of the evidence needed to substantiate his claim for compensation pursuant to the provisions of 38 U.S.C. § 1151 for a dental disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the April 2011 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified relevant post-service treatment records.  Also, a VA dental examination was conducted to assess the nature of the Veteran's claimed dental disability and to obtain an opinion as to whether there is a relationship between his claimed disability and VA treatment.

In its February 2017 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain outstanding treatment records from the VA Medical Center in Birmingham, Alabama (VAMC Birmingham) and to ask the Veteran to identify any outstanding VA or private treatment records.  All available outstanding treatment records from VAMC Birmingham have been obtained and associated with the claims file.  Moreover, in an April 2017 letter, the Veteran was asked to identify any outstanding VA and private treatment records and to complete the appropriate authorization form so as to allow VA to obtain any private treatment records.  Copies of the authorization forms (VA Forms 21-4142 and 21-4142a) were included with the letter.  The Veteran subsequently submitted signed and completed authorization forms, but he only identified treatment at VAMC Birmingham.  He has not otherwise identified any outstanding treatment records and has not completed an authorization form so as to allow VA to obtain any private treatment records.  In this regard, VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C. § 5103A (b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159  (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  Thus, VA has no further duty to attempt to obtain any additional treatment records.

Thus, the AOJ substantially complied with the Board's February 2017 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Analysis

The Veteran filed his claim for compensation under 38 U.S.C. § 1151 in March 2011.  The version of 38 U.S.C. § 1151 applicable to claims filed on or after October 1, 1997 provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  38 U.S.C. § 1151.

A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of a veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 38 U.S.C. § 1701(3)(A), and (2) the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  Id.

The implementing regulation applicable to 1151 claims received on or after October 1, 1997 is 38 C.F.R. § 3.361, which provides that, in order to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death as explained in 38 C.F.R. § 3.361(c) and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2017).  38 C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran contends that he has a current dental disability related to dental treatment that he received at VAMC Birmingham in the late 1980s and early 1990s.  Specifically, he has reported that he received dental treatment on various teeth at VAMC Birmingham (e.g., root canals) and that the teeth which were treated by VA subsequently fell out/broke off.  As a result, he has experienced scraping/cutting of his tongue from the tooth remnants and has experienced difficulty eating solid food.

VA treatment records dated from June 1987 to November 1997 reflect that the Veteran was treated for toothaches.  Examinations revealed that he had several missing teeth and caries and that his oral hygiene was poor with heavy plaque, calculus, and stain.  He underwent dental restoration and received fillings.  Regardless of such evidence, however, the claim for compensation pursuant to the provisions of 38 U.S.C. § 1151 for a dental disability must nevertheless be denied because there is no competent evidence that the Veteran has experienced any current dental problems recognized as a disability for VA compensation purposes at any time since his 1151 claim was received in March 2011 or prior thereto.  Cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

Compensation is available for dental disabilities that are the result of osteomyelitis or osteoradionecrosis, or due to the loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or due to the loss of teeth due to loss of substance of the upper or lower jaw.  38 C.F.R. § 4.150. Compensation is not available for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease.  38 C.F.R. § 3.381 (2017).

While the Veteran is competent to report his current dental symptoms and the Board has no legitimate basis to challenge the credibility of his contentions, he has not reported and his treatment records do not indicate the presence of or treatment for any of the dental disabilities specified in 38 C.F.R. § 4.150 at any time during the claim period or prior thereto.  In particular, a VA dental examination was conducted in March 2012 and the Veteran reported during the examination that he had last received VA dental treatment in the late 1980s or early 1990s, that he did not receive any routine private dental care since his VA treatment, and that all of the teeth which were treated by VA had broken off at the gum line.  His only dental treatment since the VA treatment in the late 1980s and early 1990s was approximately 2 years prior to the March 2012 examination, at which time he had a tooth extracted.  

Examination revealed that there were missing teeth with multiple retained root tips, but that there was no anatomical loss or bony injury of the mandible or maxilla.  There was no osteomyelitis, osteoradionecrosis, bisphosphonate-related osteonecrosis, tumor, or neoplasm, the Veteran had not lost any part of the mandible or mandibular ramus, either condyle (condyloid process) of the mandible, or either coronoid process of the mandible, and he had not sustained any injury resulting in malunion or nonunion of the mandible.  He had not lost any part of the maxilla or hard palate, had not sustained any injury resulting in malunion or nonunion of the maxilla, and had not lost any teeth due to loss of substance of body of maxilla or mandible without loss of continuity, or due to trauma or disease.  The Veteran's masticatory surfaces could be restored by suitable prosthesis.  Also, he had never been diagnosed as having osteomyelitis or osteoradionecrosis of the mandible or bisphosphonate-related osteonecrosis of the jaw.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  Panographic/intraoral imaging revealed normal bony structures.  Overall, the Veteran had very poor oral hygiene.

In sum, there is no evidence that the Veteran has experienced a dental disability for VA compensation purposes at any time during the claim period.  As the evidence does not show any current dental problems that are the result of osteomyelitis or osteoradionecrosis, are due to the loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or are due to the loss of teeth due to loss of substance of the upper or lower jaw, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  Thus, although he has reported dental problems, the Board is bound by these limitations as to what constitutes a dental disability for VA compensation purposes and has no discretion in this regard.  As such, the Veteran's 1151 claim must be denied because there is evidence of a current additional dental disability upon which to predicate such an award.

Accordingly, the Board finds that the claim for compensation pursuant to 38 U.S.C. § 1151 for a dental disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in this instance.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for a dental disability is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


